Citation Nr: 0333477	
Decision Date: 12/01/03    Archive Date: 12/15/03

DOCKET NO.  96-24 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to recognition of L. W. as a helpless child 
of the veteran.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osborne, Counsel


INTRODUCTION

The veteran had active military service from January 1942 to 
September 1945.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a February 1996 
rating decision by the RO which denied service connection for 
bilateral hearing loss.  The appeal also arises from an 
October 1999 rating decision which denied the claim for 
recognition of L. W. as a helpless child of the veteran.

In December 2002, the Board remanded the claims to the RO for 
the scheduling of a Travel Board hearing.  In April 2003, the 
veteran cancelled his request for his scheduled Travel Board 
hearing.

The Board, in November 2003, granted the veteran's motion to 
advance the appeal on the docket.


REMAND

With respect to the claim for recognition of L. W. as a 
helpless child of the veteran, the medical evidence shows 
that L.W. was diagnosed as being retarded as a young child 
and was placed in special educational school programs.  Her 
IQ scores ranged from 50 to 78.  An application for 
employment certification dated in May 1973 shows that L.W's 
mother consented to her working part-time.  She turned 18 in 
May 1975.  Ram Pardeshi, M.D. reported that the veteran's IQ 
as tested in May 1974 was 72.  He reported that L.W. suffered 
from mental retardation.  He reported that she was under his 
care for Major depression and an adjustment disorder.  He 
stated that due to her mental handicap she was unable to self 
support.  The evidence on file raises the question as to 
whether L.W. was shown to be permanently incapable of self-
support by reason of mental or physical defect at the date of 
attaining the age of 18 years.  To address this question, the 
claims file should be referred to a VA psychiatrist for an 
opinion.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

In light of the foregoing, this case is REMANDED to the RO 
for the following actions:

1.  With respect to the veteran's claim 
for recognition of L. W. as a helpless 
child and his claim of service connection 
for bilateral hearing loss, the RO should 
send the veteran a letter that complies 
with the notification requirements as 
discussed in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
and which is consistent with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002).  
The veteran should be informed that any 
evidence and information submitted in 
response to the letter must be received 
within one year of the date of the RO's 
letter and that he should inform the RO 
if he desires to waive the one-year 
period for response.

2.  The claims file should be referred to 
a psychiatrist.  The psychiatrist, based 
on medical principles and historical 
records (i.e. school records and medical 
reports), the physician should give a 
medical opinion, with full rationale, as 
to whether L.W. was shown to be 
permanently incapable of self-support by 
reason of mental or physical defect at 
the date of attaining the age of 18 years 
(May 1975).  

3.  If the benefits sought on appeal are 
not granted, the RO should issue to the 
veteran and his representative a 
supplemental statement of the case and 
afford them the appropriate opportunity 
for response before the claims file is 
returned to the Board for further 
appellate consideration. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this appeal.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Veterans law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


